Citation Nr: 1504732	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  11-23 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to nonservice-connected pension for the period prior to December 4, 2008.

2.  Entitlement to a 10-percent evaluation based on multiple service-connected disabilities rated noncompensable for the period covering December 6, 1979 to August 13, 2008.

3.  Entitlement to an initial rating higher than 10 percent for tinnitus.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to a compensable rating for residuals of amputation, distal tip of left (non-dominant) middle finger through middle distal phalanx.

6.  Entitlement to a compensable rating for post-operative residuals of right inguinal herniorrhaphy.

7.  Entitlement to a compensable rating for post-operative residuals of right hydrocelectomy.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD)

9.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired mental disorder other than PTSD.

10.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a liver disorder, including hepatitis C virus (HCV), status post-liver transplant.

11.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left knee disability, status post-arthroscopy. 

12.  Entitlement to service connection for obstructive sleep apnea (OSA) as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Colin E. Kimmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A September 2009 rating decision granted service connection for tinnitus and bilateral hearing loss with initial ratings of 10 percent and 0 percent (noncompensable) respectively, both effective in December 2008; continued noncompensable ratings for the left middle finger amputation residuals, left inguinal herniorrhapahy, and right hydrocelectomy residuals; denied entitlement to service connection for PTSD, HCV, and a nonservice-connected pension; and, determined new and material evidence was not received to reopen the left knee claim.  An April 2010 rating decision denied entitlement to service connection for OSA; and, denied a 10-percent rating for multiple disabilities rated noncompensable.  The Veteran perfected separate appeals of those determinations.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2009).  In light of Brokowski, Robinson, and Clemons, the Board has re-characterized the Veteran's liver-related and mental disorder claims as indicated on the title page.

The Veteran appeared at a Board hearing via video conference in November 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  Following the hearing, the Veteran, through his attorney, submitted additional evidence for which he waived initial Agency of Original Jurisdiction (AOJ) review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2014).

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The issues of entitlement to a compensable rating for bilateral hearing loss and post-operative residuals of right inguinal herniorrhapahy; entitlement to service connection for OSA; an acquired mental disorder, to include PTSD; a liver disorder, including HCV; a left knee disability; and, entitlement to a nonservice-connected pension for the period prior to December 4, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the Board hearing on November 6, 2014, the Veteran stated on the record that he wanted to withdraw his appeal of the issues of entitlement to an initial rating higher than 10 percent for tinnitus; entitlement to a compensable rating for residuals of right hydrocelectomy; and, entitlement to a 10-percent rating for multiple service-connected disabilities rated noncompensable.

2.  A May 2006 rating decision denied entitlement to service connection for a nervous condition.  The Veteran did not appeal the May 2006 rating decision, nor was new and material evidence received within one year of notification.

3.  Evidence added to the record since the May 2006 rating decision addresses an element missing from the original claim and triggers additional assistance.
4.  An August 2008 rating decision denied entitlement to service connection for a cyst of the liver.  The Veteran did not appeal the August 2008 rating decision, nor was new and material evidence received within one year of notification.

5.  Evidence added to the record since the August 2008 rating decision addresses an element missing from the original claim.

6.  An August 2008 rating decision determined new and material evidence was not received to reopen a claim of entitlement to service connection for left knee disability.  The Veteran did not appeal the August 2008 rating decision, nor was new and material evidence received within one year of notification.

7.  Evidence added to the record since the August 2008 rating decision addresses an element missing from the original claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating higher than 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to a compensable rating for residuals of right hydrocelectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal of the issue of entitlement to a 10-percent rating for multiple disabilities rated noncompensable have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The May 2006 rating decision that denied entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014).

5.  New and material evidence to reopen a claim of entitlement to service connection for a nervous condition has been received, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

6.  The August 2008 rating decision that denied entitlement to service connection for a liver-related disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

7.  New and material evidence to reopen a claim of entitlement to service connection for a liver-related disorder has been received, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

8.  The August 2008 rating decision that denied a reopening of the claim of entitlement to service connection for left knee disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

9.  New and material evidence to reopen a claim of entitlement to service connection for left knee disability has been received, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative on the record at a hearing.  Id.

On the record at the Board hearing, the Veteran withdrew his appeal of the issues of entitlement to an initial rating higher than 10 percent for tinnitus; entitlement to a compensable rating for residuals of right hydrocelectomy; and, entitlement to a 10-percent rating for multiple disabilities rated noncompensable.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Left Knee

In a September 1994 letter, the RO informed the Veteran his claim for service connection for a left knee disability was denied because he had not submitted any medical evidence of a diagnosed knee disorder.  This sequence was repeated in June 1995.  The Veteran requested that the claim be reopened in September 1995.  In support of his application, he submitted private medical evidence of a left partial meniscectomy performed in 1988.

An April 1996 rating decision considered the service treatment records and the private records submitted by the Veteran.  Service treatment records dated in September 1972 note the Veteran's complaint of a right knee injury while playing football.  An X-ray was read as negative.  The Veteran was issued crutches, and he was excused from marching for two weeks.  There was no mention of left knee involvement.  On his June 1975 Report of Medical History for his physical examination for separation, the Veteran did not indicate any history of left knee symptoms or problems.  The June 1975 Report of Medical Examination For Separation reflects that the lower extremities were assessed as normal.

The April 1996 rating decision noted that there was no evidence of treatment of a left knee disorder in service, and the medical evidence submitted showed no causal connection between the post-operative left knee and the Veteran's active service.  The private records reflected the Veteran had hurt his left knee playing softball, and he did not indicate any history of an in-service injury.  Hence, the claim was denied.  A May 1996 RO letter informed the Veteran of the decision, and he appealed it in July 1996.  A Statement of the Case (SOC) was issued in July 1996; but, there is no evidence the Veteran submitted a Substantive Appeal in response to the SOC.  See 38 C.F.R. § 20.200.  The RO did not certify the issue to the Board.  There is also no indication in the claims file that new and material evidence was received within one year of the April 1996 rating decision.  Thus, the April 1996 rating decision became final.  38 C.F.R. §§ 3.156(b), 19.32, 20.302.  The Veteran next applied to reopen his claim in December 2005.

The claims file reflects that no additional evidence related to the left knee disability was added to the record between the April 1996 rating decision and the December 2005 application to reopen the claim.  Hence, a May 2006 rating decision confirmed the denial of entitlement to service connection due to the absence of new and material evidence.  An RO letter, also dated in May 2006, informed the Veteran of the rating decision.  The Veteran did not appeal the May 2006 rating decision or submit new and material evidence within one year.  Hence, in the absence of an appeal, the May 2006 rating decision became final.  38 C.F.R. §§ 3.156, 20.200, 20.302.

In March 2008, VA received the Veteran's application to reopen the left knee claim.  No additional evidence was added to the record on the issue.  Hence, an August 2008 rating decision confirmed the prior denial.  An RO letter also dated in August 2008 informed the Veteran of the decision.  The Veteran applied to reopen the claim in December 2008.  A February 2009 RO VCAA letter informed him that the appeal period for the August 2008 rating decision had not expired, but he did not appeal this determination.  Neither was new and material evidence received within one year of the August 2008 rating decision.  Hence, it became final.  The August 2008 rating decision is the last final decision on the issue of entitlement to service connection for left knee disability.

The evidence added to the record since the August 2008 rating decision includes the Veteran's VA outpatient records, the private records related to a subsequent left knee procedure in October 2012, and his hearing testimony.  At the hearing, the Veteran testified that he injured his left knee while in technical training, and he was placed on crutches as part of his treatment.  Although he did not specifically testify that he had continuous symptomatology after active service, he did testify that he continued to have symptoms afterwards.

The Veteran's hearing testimony is clearly new evidence, as it was not before the rating board in 2008.  In as much as all new evidence is presumed credible-that is, it is not tested for credibility or weight, the Veteran's hearing testimony is also material.  38 C.F.R. § 3.156.

Acquired Mental Disorder and Liver Disorder

A May 2006 rating decision determined that there was no evidence of a mental disorder in the service treatment records, and that the Veteran did not provide medical evidence of a diagnosed disorder as requested.  Hence, the claim was denied.  An RO letter also dated in May 2006, informed the Veteran of the decision.  He did not appeal the decision or submit new and material evidence within one year of the decision.  Thus, it became final.  38 C.F.R. §§ 20.200, 20.302.  The Veteran applied to reopen the claim in March 2008, and an August 2008 rating decision determined new and material evidence was not received, as no additional evidence related to an acquired mental disorder was added to the record.  A September 2008 RO letter informed the Veteran of the decision; but, he did not appeal it or submit new and material evidence within one year of the decision.  Hence, the August 2008 rating decision became final.  Id.  He filed a separate claim of entitlement to service connection for PTSD in December 2008.

The evidence added to the record since the August 2008 rating decision includes in- and outpatient treatment for mental pathology, and there are diagnoses of record of mood and anxiety disorders not otherwise specified (NOS).  

In March 2008, the Veteran applied for VA compensation for a cyst of the liver.  The August 2008 rating decision determined that there was no evidence in the service treatment records of a liver disorder in active service, nor was there evidence of a diagnosed liver disorder before the rating board in 2008.  A September 2008 RO letter informed the Veteran of the decision; but, he did not appeal it or submit new and material evidence within one year of the decision.  Hence, the August 2008 rating decision became final.  Id.  The Veteran filed a separate claim of entitlement to service connection for HCV in December 2008.

Also added to the record is medical evidence of the Veteran's diagnosis of HCV and his treatment for that disease.  The new evidence also includes records of him having undergone a liver transplant due to nonalcoholic cirrhosis.  The records indicate that it was likely the cirrhosis was due to HCV.

In light of the fact the prior denials of the claims were based in part on the absence of current diagnoses of an acquired mental disorder and HCV, the new evidence is also material.  Id.


ORDER

The appeal of the issue of entitlement to a 10-percent evaluation based on multiple service-connected disabilities rated noncompensable is dismissed.

The appeal of the issue of entitlement to an initial rating higher than 10 percent for tinnitus is dismissed.

The appeal of the issue of entitlement to a compensable rating for post-operative residuals of right hydrocelectomy is dismissed.
New and material evidence has been received to reopen a claim for entitlement to service connection for an acquired mental disorder, and the claim is reopened.  The appeal is granted solely to that extent.

New and material evidence has been received to reopen a claim for entitlement to service connection for a liver-related disorder, including HCV, status post-liver transplant.  The appeal is granted solely to that extent.

New and material evidence has been received to reopen a claim for entitlement to service connection for left knee disability, status post-arthroscopy.  The appeal is granted solely to that extent.


REMAND

The SOCs and a Supplemental SOC (SSOC) notes review of electronic records of the VAMC Biloxi that are not included in either the Virtual or VBMS file.  Hence, they must be added to insure that a complete record is before the Board.

Bilateral hearing loss: in addition to the necessity of having a complete record before the Board, the Veteran testified at the hearing that his hearing loss has worsened.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  His testimony provides evidence of a change in the disability warranting a current examination.  38 C.F.R. § 3.159(a)(2).

The January 2009 hand examination report reflects that the examiner stated that the degree of additional loss of motion due to functional factors could not be determined without resort to speculation.  The examination report does not indicate that repetitive-use testing was conducted on the finger; and that the examiner did not state the reasons for the inability to provide the legally required opinions.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 388-390 (2010).  

Right inguinal herniorrhapahy residuals: records added to the claims file, and the Veteran's hearing testimony, shows he underwent surgery for repair of an umbilical hernia in 2014.  An examination is needed to determine if there was or is any relationship to the then existing service-connected inguinal herniorrhapahy residuals.

Acquired mental disorder: notwithstanding the findings of the August 2009 PTSD examination, VA in- and outpatient records reflect the Veteran continues to carry diagnoses of PTSD as well as diagnoses of mood and anxiety disorders NOS.  Hence, another comprehensive examination is needed to determine if the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.

Although VA has adopted DSM-V, the Secretary, VA, has determined DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in July 2014.  Thus, as indicated above, his mental examination must be conducted under the criteria of DSM-IV.

Pension: the findings of the Social Security Administration (SSA) Administrative Law Judge suggest that there was a mental evaluation of the Veteran that is not in the claims file.  Thus, the AOJ must make certain that all relevant SSA records are in the claims file, to include the formal award and effective date documents.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to ensure that the VA treatment records noted in the SOCs and SSOCs are added to the claims file as well as any subsequently created treatment records pertaining to the conditions at issue.  

2.  The AOJ should obtain from the SSA, all records available records related to the Veteran's disability determination and award, including-but not limited to, the formal award letter and any mental health evaluations.

2.  After the above is complete, the AOJ should arrange an audio examination to determine the current severity of the Veteran's bilateral hearing loss.  The claims file must be provided for review as part of the examination.  The examiner should note the impact of the hearing loss disability on the Veteran's daily functioning.

3.  The AOJ should arrange an examination of the Veteran's left hand and fingers by an appropriate examiner to determine the current severity of the amputation residuals.  The claims file must be provided for review as part of the examination.

Aside from addressing the range of motion of the left 3rd finger, the examiner report functional loss of use of the left 3rd finger due to pain, weakness, fatigability, incoordination, and flare-ups.  These findings should be portrayed in terms of degrees of additional loss of motion due to those factors.  If there are flare-ups, the Veteran should be asked to report any limitation of motion during such periods.

If the examiner is unable to provide an opinion without resort to speculation, the examiner must provide reasons for the inability to provide the needed opinions and state whether the inability is due to the limits of medical knowledge or whether there is additional evidence that would enable the examiner to provide the needed opinion.

4.  The AOJ should arrange an examination of the right inguinal herniorrhapahy residuals, to include any scar residual, by an appropriate examiner.  The claims file must be provided for review as part of the examination.  The examiner should opine whether the May 2014 umbilical hernia repair was related to the right inguinal herniorrhapahy residuals, or was it an independent medical entity.  The examiner should provide reasons for any opinion.

5.  After the above is complete, the AOJ will arrange a mental examination of the Veteran by an appropriate examiner.  Inform the examiner that the examination must be conducted under the criteria of DSM-IV.  The claims file must be provided for review as part of the examination.

The examiner should determine what acquired mental disorders the Veteran has had at any time since 2008, to include whether he meets the DSM-IV criteria for a diagnosis of PTSD; and, if so, whether it is linked to either the in-service incident that resulted in the partial amputation of the tip of the left 3rd finger, or the Veteran's reported armed assault by two Thai nationals.

If the examiner determines the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, the examiner should explain the elements for the diagnosis that are absent; and provide an opinion as to whether the other notations of PTSD were made in error or the disability has gone into remission.  The examiner should provide reasons for this opinion.

If the previous diagnoses of anxiety and mood disorders are not found on the current examination, the examiner should also opine as to whether the previous diagnoses were made in error or those disorders are in remission.

If the examiner renders diagnoses of an acquired mental disorders other than PTSD, or such disabilities are found to have been present at any time since 2008, the examiner should opine whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed acquired mental disorder is causally related to the Veteran's active service, including his reported stressors.

6.  If an acquired mental disorder is diagnosed, and there is evidence it is causally connected to the Veteran's active service, the AOJ should refer the claims file to an appropriate respiratory examiner; and, ask the respiratory examiner to opine if there is at least a 50-percent probability that the Veteran's OSA is due to any diagnosed and service-related acquired mental disorder?  If the answer is, No, ask the respiratory examiner to opine if there is at least a 50-percent probability that the Veteran's OSA is aggravated-that is, chronically worsened, by any current and service-related acquired mental disorder?

The respiratory examiner should provide reasons for any opinion, to include comment on the general literature submitted by the Veteran, if the nexus opinion is negative.

7.  If the decision remains in any way adverse to the Veteran, issue a SSOC. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


